Citation Nr: 0200632	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  95-21 225	)	DATE
	)
	)

Received from the 
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Eligibility for Service Disabled Veterans' (RH) Insurance 
under 38 U.S.C.A. § 1922(a) (West 1991).

2.  Entitlement to a waiver of premiums for Service Disabled 
Veterans' (RH) Insurance pursuant to 38 U.S.C.A. § 1912(a) 
(West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel



INTRODUCTION

The veteran served on active duty from October 1949 to 
October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 determination by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania, which 
determined that the veteran was not eligible for additional 
RH insurance, and from an August 2001 ROIC determination 
which terminated the waiver of premiums on the veteran's 
existing RH insurance policy.  The veteran filed a timely 
appeal to these adverse determinations.


FINDINGS OF FACT

1.  In November 2000, the St. Paul, Minnesota Regional Office 
(RO) issued a rating decision which granted the veteran's 
claim for compensation under 38 U.S.C.A. § 1151 for a 
residual left hip disability.

2.  The veteran's February 2001 claim for additional RH 
insurance was not received within two years of a VA award of 
service connection for a disability found to be compensably 
disabling.

3.  The veteran was found by VA to be totally disabled for 
insurance purposes as of August 15, 1985.

4.  The veteran's claim for waiver of payment of premiums on 
a RH insurance policy which began in September 1991 was 
received in February 2001.



CONCLUSIONS OF LAW

1.  Basic eligibility for entitlement to Service Disabled 
Veterans' (RH) Insurance pursuant to 38 U.S.C.A. § 1922(a) 
(West 1991) has not been shown.  38 U.S.C.A. §§ 1151, 1922 
(West 1991 & Supp. 2001).  

2.  The criteria for granting a waiver of payment of premiums 
on RH insurance have not been met.  38 U.S.C.A. § 1151, 1912 
(West 1991 & Supp. 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001), which applies to all pending claims for VA benefits, 
and which provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim for benefits under the laws 
administered by VA.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001).  Among 
its other provisions, this law redefines the obligation of VA 
with respect to the duty to assist.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  


In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims for RH insurance and a waiver of 
payment of RH insurance premiums.  The Board concludes that 
discussions as contained in the initial ROIC determinations, 
in the statement of the case, and in several supplemental 
statements of the case, in addition to correspondence to the 
veteran, have provided him with sufficient information 
regarding the applicable rules.  The Board finds, therefore, 
that such documents are in compliance with the notice 
requirements of the VCAA.  The Board therefore concludes that 
VA does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board also finds that all relevant facts have been 
properly developed with respect to the insurance issues on 
appeal, and that all relevant evidence necessary for 
adjudication of these claims has been identified and 
obtained.  This is particularly the case in the instant 
situation, where the Board's determination turns on the 
application of the laws relating to insurance matters, rather 
than the quantity or quality of medical evidence.  The Board 
is not aware of any additional relevant evidence which needs 
to be obtained to adjudicate this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  

In this case, the RO issued a rating decision in March 1991 
that implemented a Board decision issued earlier that same 
month.  The Board had found that the veteran was entitled to 
compensation benefits for right ulnar neuropathy under 
38 U.S.C.A. § 1151 (then known as § 351).  This benefit was 
granted on the basis that the veteran's right ulnar 
neuropathy was accidentally caused during surgery at a VA 
Medical Center.  Although this disability was not incurred in 
or aggravated by the veteran's service, it was determined 
that the veteran had "suffered an injury...as the result of 
hospitalization, medical or surgical treatment," that should 
be treated "in the same manner as if such disability...were 
service-connected."  38 U.S.C.A. § 1151 (emphasis added).

In August 1991, the veteran submitted a VA Form 29-4364, 
Application for National Service Life Insurance (RH).  This 
application was received by the RO in September 1991, and RH 
insurance was issued by VA at that time.  

In November 2000, the RO issued a rating decision granting 
compensation under 38 U.S.C.A. § 1151 for left hip disability 
including hypertrophic bone formation with endosteal erosion 
anteromedial to the femoral stem of a left hip prosthesis.  
In a cover letter dated in December 2000, the RO informed the 
veteran that "[t]his condition is not service[ ]connected; 
compensation is granted under 38 USC 1151.  Entitlement to 
any ancillary benefits would need to be based on service-
connected disabilities without regard to 38 USC 1151."  In 
other words, as was the case with the veteran's previous 
claim for right ulnar neuropathy, this claim was also granted 
because this disability was found to be due to VA 
hospitalization, medical or surgical treatment, not because 
it was related to his military service.

In March 2001, the veteran filed a VA Form 29-357, Claim for 
Disability Insurance Benefits, in which he claimed that he 
was totally and permanently disabled, and requested waiver of 
the premiums on his RH insurance policy.  In a response dated 
later that same month, the ROIC notified the veteran of VA's 
determination that he had been totally disabled since August 
1985, and that he was entitled to a waiver of premiums on 
this RH policy from March 1, 2000, one year prior to the 
receipt of the veteran's claim for such waiver.

In April 2001, the ROIC received correspondence from the 
veteran, dated in March 2001, in which he requested an 
increase in his insurance benefits based on a recent increase 
in his "service connected disability rating a few months 
ago," at which time he stated that he was service connected 
for a total left hip replacement.  

In a response dated in April 2001, the ROIC informed the 
veteran that he would only be entitled to apply for 
additional insurance if he were rated and notified of a grant 
of service connection for a disability within the two years 
prior to his application.  The ROIC then noted that the RO's 
November 2000 grant of a 20 percent disability rating for the 
veteran's left hip disorder was not based on a grant of 
service connection, but rather was based on the application 
of 38 U.S.C.A. § 1151, which, as noted above, permits the 
payment of compensation for a disability due to VA medical 
treatment "as if" the disability were service connected.  
The veteran was notified that compensation under 38 U.S.C.A. 
§ 1151 did not make him eligible for RH insurance.  The 
veteran then appealed this determination.

In August 2001, the ROIC sent a letter to the veteran 
acknowledging the receipt of his substantive appeal.  The 
ROIC also informed the veteran that the earlier grant of RH 
insurance and the more recent grant of a waiver of premiums 
had been errors.  It was specifically noted that the 1991 
grant of insurance had been based on a March 1991 award of 
compensation under 38 U.S.C.A. § 1151.

In a supplemental statement of the case issued in October 
2001, the ROIC further clarified that while VA's 1991 grant 
of RH insurance had subsequently been determined to have been 
made in error, he was allowed to keep this coverage under the 
incontestability provisions of 38 U.S.C.A. § 1910 (West 
1991).  This statute states that "all contracts or policies 
of insurance heretofore or hereafter issued...shall be 
incontestable from the date of issue...except for fraud, 
nonpayment of premium, or on the ground that the applicant 
was not a member of the military or naval forces of the 
United States."  Since the RH policy in question was issued 
due to the error of VA, not due to any fraud on the part of 
the veteran, his policy was continued.

However, the Board finds that the ROIC was correct in denying 
the veteran's application for additional RH insurance based 
on the November 2000 rating action, and was also correct in 
denying, or in this case, rescinding a mistaken grant of, a 
waiver of premiums on the existing RH policy.  The veteran is 
not entitled to additional RH insurance based on the RO's 
November 2000 grant of compensation under 38 U.S.C.A. § 1151 
for his left hip disorder because that disability is not 
service connected, as required by 38 U.S.C.A. § 1922(a) (West 
1991).  While a disability which is compensable under 38 
U.S.C.A. § 1151 is awarded in the same manner "as if" such 
disability were service connected, it is not a service-
connected disability for purposes of 38 U.S.C.A. § 1922.  
See, e.g., VBA Adjudication Procedure Manual, M21-1, Part VI, 
para. 7.24(m) (eligibility for compensation under 38 U.S.C.A. 
§ 1151 does not confer eligibility for RH insurance); 
VAOPGCPREC 24-97, 62 Fed. Reg. 63,604 (1997).  

For the same reason, the Board finds that the RO's grant of 
RH insurance to the veteran in 1991 based on the March 1991 
grant of compensation under 38 U.S.C.A. § 1151 for his right 
ulnar neuropathy was made in error, as recently determined by 
the ROIC.  Since that disability was not service connected, 
it could not serve as the basis for the award of RH insurance 
under 38 U.S.C.A. § 1922(a).  However, as explained above, 
under the doctrine of incontestability, the policy, though 
wrongly issued, must remain in effect.  38 U.S.C.A. § 1910.  

The veteran has appealed the ROIC's August 2001 termination 
of its waiver of premium payments for this earlier created RH 
insurance policy.  The criteria for the granting of a waiver 
of RH insurance premiums are set forth in 38 U.S.C.A. 
§ 1912(a).  These criteria state that payment of premiums on 
insurance may be waived during the continuous total 
disability of the insured, which continues or has continued 
for six or more continuous months, if such disability began:  
(1) after the date of the insured's application for 
insurance; (2) while the insurance was in force under 
premium-paying conditions; and (3) before the insured's 65th 
birthday.  In a letter to the veteran dated in March 2001, 
the ROIC informed the veteran that they had determined that 
he became totally disabled for insurance purposes on 
August 15, 1985.  This determination was supported by 
evidence of record, including information from the Social 
Security Administration.  The veteran has not contested this 
finding of onset of total disability.  Therefore, in the 
present case, a waiver cannot be granted because the 
veteran's continuous total disability began years prior to 
the veteran's 1991 application for RH insurance.


ORDER

The veteran's claim for RH insurance is denied.

The veteran's claim for a waiver of premiums for RH insurance 
is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

